Citation Nr: 1129613	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2010, the Board remanded the case to satisfy a hearing request.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In the June 2010 Remand, the Board observed that in an August 2007 statement, the Veteran requested a hearing before a Veterans Law Judge traveling to the RO and that in October 2007, the Veteran notified the RO that he wanted to change his hearing request to a video hearing.  The Board further observed that a review of the record on appeal did not reveal that he ever withdrew this hearing request or was thereafter scheduled for the requested hearing.  Therefore, the Board found that a remand to schedule the Veteran for a video hearing was required pursuant to 38 C.F.R. §§ 20.703, 20.704 (2010).

The record reflects that on remand, the December 2010 Notice of Hearing letter was mailed to the Veteran's former Ohio address and consequently, the notice letter was returned as undeliverable to the RO.  The Veteran currently resides in Pensacola, Florida.  Indeed, prior to the issuance of the notice letter, a September 2010 Report of General Information and an October 2010 letter to the Veteran concerning another matter reflected the change of address to a Florida residency.  Also, a March 2011 Report of General Information shows the Veteran requested the transfer of his claims file to the St. Petersburg, Florida RO.  VACOLS [Veterans Appeals Control and Locator System] also shows the Florida address as the current address of record.  Notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2010).  

Where the remand orders of the Board or the Court are not complied with, the Board errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 1971 (1998).  As the December 2010 Notice of Hearing letter was not mailed to the Veteran's latest address of record and the record does not otherwise indicate that he has withdrawn his hearing request, the case must be remanded to schedule the hearing as requested. 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via videoconference at the local office, in accordance with his request.  A copy of the notice to the Veteran of the scheduling of such hearing should be placed in the record.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


